DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KOREA on 09/29/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020, 07/09/2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s), in Fig. 1, not mentioned in the description:[A A’].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “422” in Fig. 3 has been used to designate both the left and right top portion 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “421” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the first sentence is analogous to “the disclosure describes” and should be removed.  Correction is required such as removing “the present disclosure provides” and starting with “A stacked element including …”.  See MPEP § 608.01(b).
Claim Objections
Claims 1-7 and 11 is objected to because of the following informalities: 
“the internal electrode” in Claim 1 should be “the plurality of internal electrode” 
“from the remaining sheets” in Claim 1-3 should be removed as examiner believes it is not necessary
“at least one sheet” in Claim 3 should be “the at least one sheet” as it was introduced in Claim 1
“the sheet having the different TCC” in Claim 4-5, 7 should be “the at least one sheet having the different TCC”
“an overlap area of the internal electrode” in Claim 4 should be “an overlap area of an internal electrode.”  
“the discharge electrodes” in Claim 11 should be “the at least two discharge electrodes.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JPS64-86510) in view of Murata (JP2002-237429).
Regarding Claim 1, Mitsubishi teaches, in Fig. 1, stacked element comprising: a laminate (Fig. 1) in which a plurality of sheets (1-5) are stacked; a capacitor part comprising a plurality of internal electrodes (3) formed inside the laminate; and, wherein at least one sheet (1,2) among the plurality of sheets has a different temperature coefficient of capacitance (TCC) from the remaining sheets (see Abstract-Constitution), but does not teach an external electrode provided outside the laminate and connected to the internal electrode.
Murata teaches, in Fig. 8, an external electrode (21, 22) provided outside the laminate (14) and connected to the internal electrode (1a,1c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stacked elements disclosed by Mitsubishi with the external electrode as disclosed by Murata in order to connect the capacitor to other electronics as it is known in the art.  
Regarding Claim 2, Mitsubishi and Murata teaches the stacked element of claim 1, wherein at least one sheet among the plurality of sheets has a different relative permittivity from the remaining sheets (Mitsubishi, abstract-Constitution).
Regarding Claim 3, Mitsubishi and Murata teaches the stacked element of claim 2, wherein at least one sheet having the different TCC has a different relative permittivity from the remaining sheets (Mitsubishi, abstract-Constitution).
Regarding Claim 4, Mitsubishi and Murata teaches the stacked element of claim 1, wherein a rate of TCC change is adjusted according to a thickness of the sheet having the different TCC (see [Example]) and an overlap area of the internal electrode formed to be in contact with the sheet having the different TCC (known in the art).

Regarding Claim 5. Mitsubishi and Murata teaches the stacked element of claim 1, further comprising diffusion prevention electrodes formed to be in contact with the sheet having the different TCC and be spaced apart a predetermined distance from each other on a same plane (a feature well known and widely used by those skilled in the art to introduce, when calcination is performed after lamination through a general method, diffusion prevention electrodes or other prevention tools for preventing diffusion of dielectric material, in order to prevent the diffusion of the dielectric material, and arranging the plurality of diffusion prevention electrodes on the same plane to be spaced apart from each other could also be derived by
those skill in the art within the range in which the diffusion of dielectric material is prevented) (see elements of the invention).
Regarding Claim 6, Mitsubishi and Murata teaches the stacked element of claim 5, wherein the diffusion prevention electrodes have, on the same plane, a spaced-apart distance greater than or equal to thickness of the remaining sheets (a distance for preventing diffusion of a dielectric material, and could be easily derived by those skilled in the art, as necessary, through a simple design change).
Regarding Claim 7, Mitsubishi and Murata teaches the stacked element of claim 6, wherein a rate of TCC change is adjusted according to a thickness of the sheet having the different TCC (see [Example]) and an overlap area of the diffusion prevention electrode (Adjusting the TCC change rate according to the thickness of the sheet having a different TCC or the overlapping area of the diffusion prevention electrodes is a feature well known and widely

Regarding Claim 8. Mitsubishi and Murata teaches the stacked element of claim 1 having a positive or negative rate of TCC change of no greater than 1% (a
positive or negative TCC change rate is a feature that a person skilled in the art can adjust, as necessary, in order to derive a desired capacitance) (See elements of the invention- It chooses suitably, combines and makes a ceramic multilayer capacitor from such dielectric materials using two or more sorts of dielectric layers by the present invention so that a temperature coefficient of a dielectric constant may become zero).
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mitsubishi and Murata in view of MODA (KR20160131951).
Regarding Claim 9, Mitsubishi and Murata teaches the stacked element of claim 8, but does not teach at least one functional layer provided inside the laminate.
MODA teaches, in Fig. 1-3, at least one functional layer (see 2000,4000)(see 310,311,312) (see 3000, 320) provided inside the laminate (description of Embodiments, paragraph 3-7, 13. 22-23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stacked element as disclosed by Mitsubishi and Murata with the functional layer as disclosed by MODA in order to prevent electrical shock from a chargeable electronic device (MODA, Background of the Invention).  
Regarding Claim 10,   Mitsubishi, Murata, and MODA further teaches the stacked element of claim 9, wherein the functional layer comprises a resistor (ESD protection layer has a resistive part), a noise filter (Murata, abstract), an inductor (not shown, but known in the art), and an overvoltage protection part( ESD protection layer) (description of Embodiments, 
Regarding Claim 11, Mitsubishi, Murata, and MODA further teaches the stacked element of claim 10, wherein the overvoltage protection part comprises: at least two discharge electrodes (311, 312); and at least one overvoltage protection layer (320) provided between the discharge electrodes (MODA).
Regarding Claim 12, Mitsubishi, Murata, and MODA further teaches an electronic device comprising the stacked element set forth in claim 10 (see MODA- Fig.1-3).
Regarding Claim 13, Mitsubishi, Murata, and MODA further teaches the electronic device of claim 12, wherein the stacked element comprises a capacitor part (2000, 4000) and an overvoltage protection part (3000), and is provided between a conductor(10) (a metal case) contactable with a user and an internal circuit (20)  (PCB) (See MODA, Fig. 1-3, Fig. 5-6) .
Regarding Claim 14, Mitsubishi, Murata, and MODA further teaches the electronic device of claim 13, wherein the stacked element transmits a communication signal (see MODA, descriptions of embodiments, paragraph 25) and prevents electric shock or an overvoltage ( MODA, paragraph 22-23).
Regarding Claim 15, Mitsubishi, Murata, and MODA further teaches the electronic device of claim 13, further comprising: at least one conductive member (30) provided between the conductor (10) and the stacked element (middle portion in Fig. 6), wherein the stacked element is connected to a ground terminal or connected to the ground terminal via a passive element  (see MODA. Description of embodiments paragraph 3, paragraph 25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848